Name: Commission Regulation (EC) No 541/98 of 9 March 1998 amending for the 15th time Regulation (EC) No 413/97 adopting exceptional support measures for the market in pigmeat in the Netherlands
 Type: Regulation
 Subject Matter: food technology;  agricultural activity;  economic policy;  Europe;  cooperation policy;  means of agricultural production
 Date Published: nan

 ¬ ¬EN Official Journal of the European CommunitiesL 70/8 10. 3. 98 COMMISSION REGULATION (EC) No 541/98 of 9 March 1998 amending for the 15th time Regulation (EC) No 413/97 adopting exceptional support measures for the market in pigmeat in the Netherlands THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organisation of the market in pigmeat (1), as last amended by Regulation (EC) No 3290/94 (2), and in particular Article 20 thereof, Whereas exceptional support measures for the market in pigmeat in the Netherlands were adopted by Commission Regulation (EC) No 413/97 (3), as last amended by Regula- tion (EC) No 2531/97 (4), on account of the outbreak of classical swine fever in certain production regions in that country; Whereas, in view of the continuing veterinary and trade restrictions introduced by the Dutch authorities, the number of fattening pigs and very young piglets which may be delivered to the competent authorities should be increased, thereby permitting the continuation of the exceptional measures in the weeks to come; Whereas the favourable veterinary and animal-health situ- ation has enabled the protection and surveillance zones around Soerendonk, Best and Nederweert to be lifted; whereas those changes should be reflected in a new Annex replacing Annex II to Regulation (EC) No 413/97; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 413/97 is hereby amended as follows: 1. Annex I is replaced by Annex I hereto; 2. Annex II is replaced by Annex II hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 March 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 282, 1. 11. 1975, p. 1. (2) OJ L 349, 31. 12. 1994, p. 105. (3) OJ L 62, 4. 3. 1997, p. 26. (4) OJ L 346, 17. 12. 1997, p. 70. ¬ ¬EN Official Journal of the European Communities L 70/910. 3. 98 ANNEX I ANNEX I Maximum number of animals from 18 February 1997: Fattening pigs 2 585 000 head Piglets and young piglets 3 800 000 head Very young piglets 2 730 000 head Cull sows 25 000 head ANNEX II ANNEX II The protection and surveillance zones in the following area:  Venhorst.